Name: Commission Implementing Regulation (EU) NoÃ 763/2011 of 29Ã July 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications;  electronics and electrical engineering
 Date Published: nan

 3.8.2011 EN Official Journal of the European Union L 200/6 COMMISSION IMPLEMENTING REGULATION (EU) No 763/2011 of 29 July 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A portable battery operated apparatus (so-called E-book ) for recording and reproducing various types of text files (for example, PDF, WOL and HTML), still image files (for example, JPEG) and audio files (for example, MP3), with dimensions of approximately 18 x 12 x 1 cm and a weight of approximately 220 g. The apparatus is equipped with:  a monochrome display (using electronic-ink technology with 4-level grayscale) with dimensions of approximately 12 x 9 cm, a diagonal measurement of the screen of approximately 15 cm (6 inches) and a resolution of 600 x 800 pixels,  a USB interface,  a connector for earphones,  a memory card slot,  control/navigation buttons,  a 200 MHz processor, and  an internal memory of 512 MB. The apparatus can be connected to an automatic data-processing machine for the purpose of transferring files. The apparatus can reproduce text, still images and audio by processing data stored either on the internal memory or on a memory card. The apparatus does not have translation or dictionary functions. 8543 70 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8543, 8543 70 and 8543 70 90. Classification as an automatic data-processing machine of heading 8471 is excluded as the apparatus does not fulfil the conditions of Note 5(A) to Chapter 84. In addition, as the apparatus is not of a kind solely or principally used in an automatic data-processing system, classification as a unit of such a system under heading 8471 is also excluded. Classification under heading 8528 as a monitor is excluded given the product's inability to display video images as a result of the specific technology used for the display and the subsequent low quality of image allowing visualisation of document formats and static images only. The apparatus is to be considered an electronic apparatus, having an individual function, not specified or included elsewhere in Chapter 85. It is therefore to be classified under CN code 8543 70 90.